Third District Court of Appeal
                                State of Florida

                        Opinion filed February 2, 2022.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D21-1998
                   Lower Tribunal Nos. 21-1928; 19-1739
                            ________________

                      Morris Clifton Penrod, etc.,
                                  Petitioner,

                                      vs.

                      Antonio Alejandro Aleman,
                                 Respondent.



     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Yvonne Colodny, Judge.

     André Gibson, Chartered, and André A. Gibson, for petitioner.

     The Billbrough Firm, and G. Bart Billbrough, for respondent.


Before HENDON, GORDO and BOKOR, JJ.

     GORDO, J.

     Morris Clifton Penrod seeks certiorari review to quash a trial court order

extending a stay on Penrod’s civil complaint against Antonio Alejandro
Aleman. We have jurisdiction. Fla. R. App. P. 9.030(b)(2). Penrod, as the

current personal representative of his father’s intestate estate, filed a civil

action   against    Aleman      for   unjust   enrichment,     embezzlement,

misappropriation, civil theft and exploitation of an elderly person after

Aleman allegedly withdrew funds from his father’s bank accounts after his

death.   Aleman subsequently challenged Penrod’s status as personal

representative in the probate case and filed a motion to stay the civil action.

The trial court granted Aleman’s motion to stay until the proper personal

representative of the estate could be determined. Following a hearing, the

trial court entered an order extending that stay. As Penrod cannot use this

petition to challenge the original order granting the stay and he fails to

provide any support that shows the order extending the stay departed from

the essential requirements of the law, we deny the petition.           State v.

Hernandez, 278 So. 3d 845, 848 (Fla. 3d DCA 2019) (“To invoke the

certiorari jurisdiction of this court, a petitioner must demonstrate a departure

from the essential requirements of the law which results in a material injury

for which there is no adequate remedy on appeal.” (quoting State v. Styles,

962 So. 2d 1031, 1032 (Fla. 3d DCA 2007))); State, Dep’t of Revenue ex rel.

Chambers v. Travis, 971 So. 2d 157, 159 n.3 (Fla. 1st DCA 2007) (holding

that a party cannot expand the time for review of a non-final order by filing a


                                       2
petition for certiorari on an order that addresses an earlier non-final order

that the petitioner failed to challenge in a timely manner); Decktight Roofing

Services, Inc. v. Amwest Sur. Ins., 841 So. 2d 667, 668 (Fla. 4th DCA 2003).

      Petition denied.




                                      3